Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary amendment received 3/18/2019 and IDS received 4/22/2019 have been entered.

Priority
This application is a CIP of 15/363,250 (filed 11/29/2016) PAT 10215672 which is a CON of 14/366,889 (filed 6/19/2014) PAT 9528139 which is a 371 of PCT/NZ2012/000242 (filed 12/19/2012) which claims foreign applications AUSTRALIA 2015901844 (filed 5/20/2015), NEW ZEALAND 2014904423 (filed 11/3/2014), NEW ZEALAND 597207 (filed 12/19/2011), NEW ZEALAND 601745 (filed 9/8/2012) and NEW ZEALAND PCT/NZ2015/050181 (filed 11/3/2015). This application is a CIP of 15/585,296 (filed 5/3/2017) ABN which is a CIP of PCT/IB2016/052735 (filed 5/12/2016).

Election
Upon further consideration, the requirement for election of species is hereby withdrawn. Claims 1-8 are under examination. 
 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gordon P. Klancnik on 3/2/2021.


IN THE SPECIFICATION:
In page 1, line 2, please insert - - (now Patent No. 10, 215, 672) - - after “2016”. 

IN THE CLAIMS:
Please cancel claim 2. 
Please amend claims 1 and 3 as follows: 
	Claim 1, line 6, please insert - - the substrate is the fibres of a filter; - - after “where”.
Claim 3 depends on claim 1. 

The following is an examiner’s statement of reasons for allowance: The closest prior art WO 2009/048343 (IDS) teaches method of modification in the functional moieties expressed at the surface of cells and multi-cellular structures (abstract and page 8) using structure F-S-L without teaching/suggesting steps of contacting the inert surface of the fibres of a filter and washing the surface with an aqueous vehicle, wherein F is a polyamine as claimed. It is not obvious to combine all the steps as claimed to treat an inert surface of the fibres of a filter because the reference provide no motivation to treat polymer inert surface of the fibres of a filter with anticipated success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1 and 3-8 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is .  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/BIN SHEN/Primary Examiner, Art Unit 1653